DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2002/0032453 (Cosman) disclose an X-ray imaging apparatus for imaging a skull or a partial area of the skull, which apparatus comprises: - a substantially vertical frame part (Fig. 1-11); - an X-ray radiation source and a receiver of X-ray radiation  which together form X-ray imaging means (Fig. 1-11); - a control system of the X-ray imaging means (Fig. 10); - an imaging station positioned in an area between the X-ray radiation source and the receiver of X-ray radiation (Fig. 1-11); - a patient support means (Fig. 1-11) arranged in connection with the imaging station for supporting an anatomy being imaged (Fig. 1-11); - which patient support means for supporting the anatomy being imaged comprise a rear rest structure (170) containing a support part ((Fig. 1-11)), which support part is arranged to get positioned at occipital area (Fig. 1-11), 
The prior art fails to teach the details of characterized in that said rear rest structure comprises a safety mechanism in the an area between its mounting point to the X-ray imaging apparatus and said support part which safety mechanism is arranged to go off when a force greater than predetermined is acting on said support part and then to release said support part from its patient support position.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 2-19 are allowed by virtue of their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884